J-S37031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: I.D., A MINOR      :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: E.D., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1495 EDA 2022

                Appeal from the Order Entered May 17, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000195-2019

 IN THE INTEREST OF: I.I.D., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: E.D., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 1496 EDA 2022

               Appeal from the Decree Entered May 17, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000158-2022


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                       FILED DECEMBER 20, 2022

     E.D. (“Mother”) appeals from the May 17, 2022 decree granting the

petition filed by the Philadelphia Department of Human Services (“DHS”) to

involuntarily terminate her parental rights to her daughter, I.D. a/k/a I.I.D
J-S37031-22


(“Child”), born in November 2017.1 Mother also appeals from the May 17,

2022 order changing her permanency goal from reunification to adoption.

After careful review, we affirm the termination decree and dismiss the appeal

from the goal change order as moot.

       The relevant facts and procedural history are as follows.      DHS first

became aware of Mother when it received a General Protective Services

(“GPS”) report alleging that: Child, who was one year old at the time, had

been left home alone for an hour; Mother was experiencing suicidal ideations;

and Mother struggled with abuse of phencyclidine (“PCP”).           Trial Court

Opinion, 7/12/2022, at 1; N.T., 5/17/2022, at 6-7. Mother agreed to leave

Child in the care of Child’s maternal aunts, R.D. and D.D. Trial Court Opinion,

7/12/2022, at 2. However, on February 1, 2019, Mother removed Child from

their home, and on the same day, DHS obtained an order of protective custody

(“OPC”) for Child and placed her with another maternal aunt, A.D. (“Maternal

Aunt”). Id. At a shelter care hearing on February 4, 2019, the trial court

ordered legal custody of Child to DHS and ordered Child’s temporary

commitment to stand.

       On February 8, 2019, DHS filed a dependency petition for Child. On

March 22, 2019, after an adjudicatory hearing, the trial court adjudicated Child


____________________________________________


1According to the certified record, the putative father of Child is deceased.
N.T., 5/17/2022, at 15. On May 17, 2022, the trial court terminated the
parental rights of any unknown father of Child. No unknown father filed an
appeal or participated in the instant appeals.

                                           -2-
J-S37031-22


dependent. Subsequently, the trial court held permanency review hearings at

regular intervals.

       Community Umbrella Agency (“CUA”) provided Mother with single case

plan (“SCP”) objectives.        Mother’s SCP objectives required that she:   (1)

comply with CUA services; (2) complete random drug screens; (3) participate

in drug and alcohol treatment; (4) participate in parenting classes at Achieving

Reunification Center (“ARC”); and (5) visit with Child. N.T., 5/17/2022, at 8.

These objectives remained essentially the same throughout the duration of

the case. Id. at 7.

       Initially, Mother complied with her objectives and, in March 2021, the

trial court ordered unsupervised overnight weekend visits.         Permanency

Review Order, 3/18/2021. However, in June 2021, Mother relapsed on PCP.

Id. at 9.     After relapsing, Mother failed to consistently produce negative

random drug tests and was inconsistent in communicating with CUA. Id. at

9, 17.    Additionally, in July 2021, due to Mother’s relapse, the trial court

changed Mother’s visitation from unsupervised overnight weekend visits to

supervised visits at CUA.2 Permanency Review Order, 7/27/2021. Thereafter,

in January 2022, Mother stopped consistently visiting with Child, and her last

visit occurred in March 2022. Id. at 9-10.




____________________________________________


2 The certified record does not specify how often the supervised visits
occurred.

                                           -3-
J-S37031-22


       On March 9, 2022, DHS filed a petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b) and a separate petition to change Child’s permanency goal from

reunification to adoption. The trial court conducted an evidentiary hearing on

May 17, 2022, when Child was four years old. Child was represented by a

guardian ad litem (“GAL”) and separate legal counsel.3              Mother was

represented by counsel and did not attend the hearing. DHS presented the

testimony of Alesha Lomax, CUA case manager.

       By decree dated and entered on May 17, 2022, the trial court

involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b). In addition, by order entered the same

date, the court changed Child’s permanency goal to adoption. Mother filed

timely notices of appeal and concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). Upon request by DHS,

this Court consolidated Mother’s appeals on August 26, 2022.

       On appeal, Mother presents the following issues for review:

       1.     Whether the trial court erred and/or abused its discretion by
              finding that [DHS] proved by clear and convincing evidence


____________________________________________


3 We note, with disapproval, that the GAL and legal counsel did not file briefs
or letters regarding these appeals. However, at the hearing, Child’s legal
counsel stated that Child loves Mother, but recognizes that she cannot be with
Mother at this point. N.T., 5/17/2022, at 23. She also stated that Child is
very bonded to Maternal Aunt and her cousins and that it is in Child’s best
interest to be adopted. Id. Additionally, the GAL supported termination of
Mother’s parental rights.

                                           -4-
J-S37031-22


            that it was in [Child’s] best interests to grant [DHS’s] [g]oal
            [c]hange to adoption?

      2.    Whether the trial court erred and/or abused its discretion by
            granting the DHS petition to [t]erminate Mother’s [p]arental
            [r]ights because DHS failed to present clear and convincing
            evidence pursuant to [23 Pa.C.S.A. §] 2511(a)(1), (2), (5),
            and (8)?

      3.    Whether the trial court erred and/or abused its discretion by
            finding that DHS proved by clear and convincing evidence
            that it was in the “best interests” of [Child] to be adopted
            pursuant to [23 Pa.C.S.A. §] 2511(b)?

Mother’s Brief at 3 (suggested answers omitted).

      We review involuntary termination orders for an abuse of discretion,

which requires an error of law or a showing of manifest unreasonableness,

partiality, prejudice, bias, or ill-will. See In re Adoption of L.A.K., 265 A.3d

580, 591 (Pa. 2021) (citation omitted). In applying this standard, appellate

courts must accept the trial court’s findings of fact and credibility

determinations if they are supported by the record. Interest of S.K.L.R.,

256 A.3d 1108, 1123 (Pa. 2021); see also In re Adoption of C.M., 255 A.3d

343, 358 (Pa. 2021).

      Pennsylvania’s Adoption Act governs involuntary termination of parental

rights proceedings.    See 23 Pa.C.S.A. §§ 2101-2938.          Section 2511(a)

provides grounds for involuntary termination of parental rights. If the trial

court finds clear and convincing evidence supporting the existence of one of

the grounds for termination set forth in subsection (a), the court must then




                                     -5-
J-S37031-22


consider whether termination would best serve the child under subsection (b).

Id. § 2511(b).

      The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). Here, we analyze the court’s

termination decree pursuant to Section 2511(a)(8) and (b), which provide as

follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                     ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      To   satisfy   Section 2511(a)(8),   the   petitioner   must   show   three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which led to the removal or

                                     -6-
J-S37031-22


placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.         In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).

      Unlike other subsections, Section 2511(a)(8) does not require the court

to evaluate a parent’s willingness or ability to remedy the conditions that led

to the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa. Super.

2017).     “[T]he   relevant    inquiry”   regarding   the   second   prong    of

Section 2511(a)(8) “is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.”      In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

Further, the Adoption Act prohibits the court from considering, as part of the

Section 2511(a)(8) analysis, “any efforts by the parent to remedy the

conditions described [in the petition] which are first initiated subsequent to

the giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

      We observe that Sections 2511(a)(8) and (b) both require a court

considering a termination petition to assess the needs and welfare of the

relevant child or children. However, the needs and welfare analysis required

by Section 2511(a)(8) is distinct from the needs and welfare analysis required

by Section 2511(b), and must be addressed separately. See In re C.L.G.,

956 A.2d 999, 1009 (Pa. Super. 2008) (en banc).

      This Court has recognized “that the application of [Section 2511(a)(8)]

may seem harsh when the parent has begun to make progress toward


                                      -7-
J-S37031-22


resolving the problems that had led to the removal of her children.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to[-]wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.

      Regarding Section 2511(b), we consider whether termination of parental

rights will best serve the children’s developmental, physical and emotional

needs and welfare. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

“In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. “[A] parent’s basic constitutional

right to the custody and rearing of . . . her child is converted, upon the failure

to fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      “When conducting a bonding analysis, the court is not required to use

expert testimony.     [Instead, s]ocial workers and caseworkers can offer

evaluations as well.” In re Z.P., 994 A.2d at 1121. “In cases where there is


                                       -8-
J-S37031-22


no evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa. Super. 2008) (citation omitted). Further,

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010). “Above all else . . . adequate

consideration must be given to the needs and welfare of the child. A parent’s

own feelings of love and affection for a child, alone, do not prevent termination

of parental rights.”   In re Z.P., 994 A.2d at 1121 (quotation marks and

citations omitted).

      Mother’s sole argument on appeal is that the trial court violated her

guarantee of due process of law under the Fourteenth Amendment to the

United States Constitution. Specifically, Mother asserts that the trial court

repeatedly interrupted and barred Mother’s counsel from cross-examining CUA

case manager, Ms. Lomax, about Mother’s bond with Child. Mother’s Brief at

11-12.

      “Due process requires nothing more than adequate notice, an

opportunity to be heard, and the chance to defend oneself in an impartial

tribunal having jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781

(Pa. Super. 2005). “In almost every setting where important decisions turn

on questions of fact, due process requires an opportunity to confront and

                                      -9-
J-S37031-22


cross-examine adverse witnesses.” Wood v. Tucker, 332 A.2d 191, 192 (Pa.

Super. 1974), quoting Goldberg v. Kelly, 397 U.S. 254, 269 (1970). “Due

process is flexible and calls for such procedural protections as the situation

demands.” In re Adoption of Dale A., II, 683 A.2d 297, 300 (Pa. Super.

1996), citing Mathews v. Eldridge, 424 U.S. 319, 334, (1976).

       DHS contends that this argument is waived because Mother failed to

assert this error in her concise statements of errors complained of on appeal

and in her brief’s statement of questions involved.      DHS Brief at 26-28.

Indeed, in its Rule 1925(a) opinion, the trial court did not address Mother’s

argument because she did not include it in her concise statements. As such,

we are constrained to agree with DHS that Mother has waived her claim

regarding her alleged inability to fully cross-examine Ms. Lomax.4 See In re

M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“[I]t is well-settled that

issues not included in an appellant’s statement of questions involved

and concise statement of errors complained of on appeal are waived.”).

       Regarding Section 2511(a)(8), Mother baldly asserts that the trial court

erred and/or abused its discretion by granting DHS’s petition to terminate

Mother’s parental rights because DHS failed to present clear and convincing




____________________________________________


4 Even if not waived, we would conclude that the trial court did not infringe
upon Mother’s right to due process of law inasmuch as her counsel
cross-examined Ms. Lomax, the only adverse witness presented in the case.

                                          - 10 -
J-S37031-22


evidence. Mother’s Brief at 3-4. Mother fails to elaborate on this contention

in the argument section of her brief.

      In its opinion, the trial court found that,

      Mother’s refusal to participate in her objectives demonstrates that
      the services provided to her would not alleviate the circumstances
      which necessitated the original placement of [Child]. Moreover,
      the evidence clearly established that termination would be in the
      best interest and welfare of [Child] as she is well-adjusted in her
      pre-adoptive home and has a strong bond with [Maternal Aunt] as
      well as her cousins in the home. Thus, this [c]ourt properly
      terminated Mother’s parental rights pursuant to [Section
      2511(a)(8)].

Trial Court Opinion, 7/12/2022, at 11. We agree.

      Initially, at the time of the termination hearing, Child was in DHS’s care

for more than three years, far in excess of the statutory minimum. Concerning

the second factor of Section 2511(a)(8), the trial court heard testimony from

CUA case manager, Ms. Lomax, that Child was adjudicated dependent due to

Mother’s substance abuse. N.T., 5/17/2022, at 7. CUA provided Mother with

objectives, but Ms. Lomax testified that Mother only successfully completed

one, a parenting class. Id. at 11.

      Importantly, Ms. Lomax stated that Mother did not successfully

complete drug and alcohol treatment. Id. at 8-9. Ms. Lomax testified that,

at one point, Mother was discharged from a drug and alcohol program. Id. at

17. Moreover, she further testified that Mother relapsed on PCP in June 2021

and since then Mother was inconsistent in producing negative random drug

screens and contacting CUA. Id. at 9, 17. Since January 2022, Mother has


                                      - 11 -
J-S37031-22


also been inconsistent with supervised visitation by attending only four visits,

and her last visit occurred in March 2022. Id. at 9-10, 18. Ms. Lomax also

stated that she spoke with Mother a few weeks before the termination hearing,

but Mother refused to provide Ms. Lomax with her address. Id. at 8-9, 11.

Finally, on direct examination, Ms. Lomax testified:

      Q: So at this time do you still have the concerns with [M]other’s
      PCP use as you did three years ago in 2019?

      A: Yes.
                                      ...

      Q: Is [M]other [in a] substantially closer place to reunifying [than]
      she was [three years and three months ago]?

      A: No.

Id. at 10, 14-15.

      Regarding the third factor of Section 2511(a)(8), the trial court heard

sufficient testimony that termination of Mother’s parental rights would best

serve the needs and welfare of Child. Ms. Lomax testified that Child, who was

four years old at the time of the termination hearing, has lived with Maternal

Aunt for three years and three months. Id. at 12. Child last saw Mother in

March 2022. Id. at 10. There is no evidence in this record of a parent-child

bond between Mother and Child.         However, the record demonstrates a

parent-child bond exists between Maternal Aunt and Child.         Id. at 12-13.

Maternal Aunt is a pre-adoptive resource and provides for all of Child’s needs.

Id.




                                     - 12 -
J-S37031-22


         Based on the foregoing testimony, the trial court was well within its

discretion to terminate Mother’s parental rights under Section 2511(a)(8)

because Child had been removed from Mother’s care in excess of the

12-month statutory minimum; the conditions which led to Child’s removal

continue to exist; and termination would best serve the needs and welfare of

Child.

         Mother addresses Section 2511(b) in her final issue and reiterates her

argument that her counsel was barred by the trial court judge from asking

questions during cross-examination. Mother’s Brief at 20-21. Mother further

contends that evidence regarding the parent-child bond was “too terse” and

did not contain descriptions of how Child interacted with Mother. Id. at 20.

Mother asserts that Ms. Lomax testified that Mother and Child spoke daily on

the telephone until November 2021, and that Mother consistently visited Child

until January 2022.       Id. at 14.     Mother further contends that Ms. Lomax

testified that Child was bonded to Mother and that Child continued to ask

about Mother after Mother’s telephone calls and visits became less frequent.

Id. at 5. Finally, Mother argues that the evidence presented by DHS regarding

“irreparable harm” was not persuasive.5 Id. at 21-22. We disagree.




____________________________________________


5 Mother also baldly asserts that Child “wants to continue having contact with
her.” Mother’s Brief at 22. However, this assertion cannot be found in the
record.

                                          - 13 -
J-S37031-22


      In its opinion, the trial court stated that it “heard compelling testimony

that [Child] had not suffered harm from Mother’s inconsistent visitation.” Trial

Court Opinion, 7/12/2022, at 12 (citation omitted). The trial court further

stated that,

      there was compelling testimony that Child is significantly bonded
      with [Maternal Aunt]. The testimony demonstrated that Child’s
      primary bond is with [Maternal Aunt] who meets all of Child’s
      general[, m]edical, developmental, and emotional needs and who
      provides [Child] with love, safety, stability, and support. In
      determining that termination would best serve the needs and
      welfare of [Child], this [c]ourt considered that Mother has not
      been able to meet [Child’s] emotional, physical, and
      developmental needs for over three years prior to the termination
      hearing.

Id.

      Indeed, Ms. Lomax testified that Child and Mother spoke on the phone

almost daily until November 2021, that Mother was consistent with visitation

until January 2022, and that Child asked about Mother even after her contact

with Child became inconsistent. N.T., 5/17/2022, at 10, 17-18. However, on

cross-examination by Mother’s counsel, Ms. Lomax clarified that she does not

believe that Mother and Child share a parent-child bond.       She testified as

follows:

      Q: Okay. Again, going back to the November period, you said
      there was a bond between [M]other and [C]hild, correct?

      A: Yes.

      Q: At that point would you say it was a maternal bond, a child
      parent bond?

      A: No.

                                     - 14 -
J-S37031-22



N.T., 5/17/2022, at 18.      Further, despite Mother’s contention that the

testimony is “not persuasive,” on direct examination, Ms. Lomax testified as

follows regarding Child not suffering irreparable harm when Mother became

inconsistent with supervised visitation:

      Q: And with respect to [M]other has there been any signs of any
      irreparable harm to [Child] from [M]other not visiting since March
      of 2022?

      A: No.

      Q: Has there been any signs of any irreparable harm when
      [M]other is inconsistent with her contact?

      A: No.

Id. at 14. Ms. Lomax also indicated that when Mother became inconsistent

with contact, Child asked about her less frequently. Id. at 18. Moreover, as

related above, Mother has not demonstrated that she can meet Child’s needs

and Mother is not substantially closer to reunifying with Child than she was

more than three years ago. Id. at 14-15. Accordingly, it is clear from Ms.

Lomax’s testimony that whatever bond Child had with Mother was not a

parent-child bond and Child would not suffer irreparable harm if Mother’s

rights were terminated.

      Ms. Lomax also testified, on direct examination, to Child’s bond with

Maternal Aunt:

      Q: At this time with who do you think [Child] shares her primary
      parent child relationship?

      A: Maternal [A]unt.

                                    - 15 -
J-S37031-22



      Q: Have you observed the relationship?

      A: Yes.

      Q: And do you think they share a parent child bond?

      A: Yes. I do.

      Q: For the last three years and three months has [Maternal Aunt]
      been meeting all of [Child’s] general, medical, developmental
      needs?

      A: Yes.

      Q: Does she meet all [Child’s] emotional needs?

      A: Yes.

      Q: Does [Maternal Aunt] provide love, safety, stability, and
      support?

      A: Yes.

Id. at 12-13. Ms. Lomax further stated that Maternal Aunt is a pre-adoptive

resource. Id. at 13. Finally, according to Ms. Lomax, Child stated that she

would not be sad if she stayed with Maternal Aunt and that Child calls Maternal

Aunt “mom” and refers to her cousins as “brothers and sisters.” Id. at 13-14.

Consequently, Mother’s arguments regarding Section 2511(b) fail, and the

trial court did not abuse its discretion in determining that termination best

serves Child’s developmental, physical, and emotional needs and welfare

pursuant to Section 2511(b).

      Finally, Mother argues that the trial court abused its discretion by

changing Child’s permanency goal from reunification to adoption where DHS


                                    - 16 -
J-S37031-22


did not prove by clear and convincing evidence that Child’s goal should be

changed. Mother’s Brief at 11. Given our disposition affirming the termination

decree, Mother’s appeal from the goal change order is moot. Therefore, we

do not review it. See In the Interest of D.R.-W., 227 A.3d 905, 917 (Pa.

Super. 2020) (“An issue before a court is moot if in ruling upon the issue the

court cannot enter an order that has any legal force or effect.”) (citation

omitted).

      Based on the foregoing, we affirm the decree terminating Mother’s

parental rights and dismiss as moot the order changing Child’s permanency

goal to adoption.

      Termination decree affirmed. Appeal from goal change order dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2022




                                    - 17 -